1
2
3
4
5
6
7                            UNITED STATES DISTRICT COURT
8                          CENTRAL DISTRICT OF CALIFORNIA
9
     KIP SIDES,                                       Case No. 4:15-cv-03893-HSG
10
                        Plaintiff,
11                                                    ORDER GRANTING MOTION
          v.                                          TO REMOVE INCORRECTLY
12                                                    FILED DOCUMENT, DOCKET
     CISCO SYSTEMS, INC., and UNITED                  NUMBER 176
13   HEALTHCARE
14                      Defendants.
                                                      Complaint Filed: August 26, 2015
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                                  4:15-CV-03893-HSG
        [PROPOSED] ORDER GRANTING MOTION TO REMOVE INCORRECTLY FILED DOCUMENT, DOCKET NUMBER 176
1          The Court, having reviewed the Defendant UnitedHealthcare Insurance
2    Company’s MOTION TO REMOVE INCORRECTLY FILED DOCUMENT,
3    DOCKET NUMBER 176, and good cause appearing, HEREBY ORDERS that Docket
4    No. [176] be permanently deleted from the docket.
5
6          IT IS SO ORDERED.
7    Dated: February 6, 2019.
8
9                                             By:
10                                                  Haywood S. Gilliam, Jr.
                                                    United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                                   4:15-CV-03893-HSG
          [PROPOSED] ORDER GRANTING MOTION TO REMOVE INCORRECTLY FILED DOCUMENT, DOCKET NUMBER 176
                                               1
